CINCINNATI FINANCIAL CORPORATION
EXECUTIVE DEFERRED COMPENSATION AGREEMENT
 
This Executive Deferred Compensation Agreement (the “Agreement”) is entered into
by and between Michael J. Sewell (“Executive”) and Cincinnati Financial
Corporation, and its subsidiaries and affiliates (the “Company”) is effective as
of the 25th day of October, 2011.  The Agreement is intended: (1) to comply with
Code Section 409A and official guidance issued thereunder; and (2) to be “a plan
which is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.  Notwithstanding any other provision of this Agreement, this
Agreement shall be interpreted, operated and administered in a manner consistent
with these intentions.
 
1.
Definitions.  Unless otherwise required by the context, for the purpose of this
Agreement, the following words and phrases shall have the meanings indicated.

 
 
a.
“Administrator” shall mean the Committee or other entity designated by the Board
as Administrator.

 
 
b.
“Beneficiary” shall be Executive’s spouse or, if Executive does not have a
spouse on Executive’s date of death, the Executive’s estate, if applicable.

 
 
c.
“Benefit” shall mean the benefit to which Executive is entitled under the terms
of the Agreement as provided on Exhibit A.   The Benefit provided on Exhibit A
shall be used solely as a device to measure and determine the amount of benefits
to be paid to Executive or Beneficiary under the Agreement and all amounts are
credited solely for accounting and computation purposes and are at all times
assets and property of the Company and subject to the claims of the Company's
creditors.

 
 
d.
“Board” shall mean the Board of Directors of Cincinnati Financial Corporation.

 
 
e.
"Code" shall mean the Internal Revenue Code of 1986, as amended.



 
f.
“Committee” shall mean the Compensation Committee of the Board.



 
g.
“Contribution Amount” shall mean, with respect to Executive, the amount set
forth on Exhibit A.



 
h.
“Effective Date” shall mean the date first set forth above.

 
 
i.
“Election Form” shall mean the form provided by the Company pursuant to which
Executive specifies the date on which benefits will commence and the form of the
benefit.  Executive must execute the Election Form within 30 days following the
Effective Date of this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
 
j.
“Specified Employee” shall mean a key employee (as defined below) of the
Company.  Provided, however, that Executive shall not be considered to be a
Specified Employee unless on such date the stock of the Company is publicly
traded on an established securities market or otherwise.  For this purpose, an
"established securities market" shall have the meaning set forth in §1.897-1(m)
of the Treasury Regulations.  Executive is a key employee if Executive meets the
requirements of Section 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in
accordance with the Treasury Regulations thereunder and disregarding Section
416(i)(5) of the Code) at any time during the 12-month period ending on a
"specified employee identification date."  If Executive is a key employee as of
a specified employee identification date, Executive is treated as a key employee
for the entire 12-month period beginning on the "specified employee effective
date."  The "specified employee identification date means December 31 of any
calendar year and the "specified employee effective date" means April 1 of the
calendar year following the year of the specified employee identification date.

 
 
k.
"Separation from Service" means a termination of the services provided by
Executive to the Company, whether voluntarily or involuntarily, other than by
reason of death or Disability, as determined by the Administrator in accordance
with Section 1.409A-1(h) of the Treasury Regulations, or any subsequent
guidance.  Executive provides services to the Company as an employee; therefore,
a Separation from Service shall occur when Executive has experienced a
termination of employment with his Company.

 
 
(i)
Executive shall be considered to have experienced a termination of employment
when the facts and circumstances indicate that Executive and the Company
reasonably anticipate that either (A) no further services will be performed for
the Company after a certain date, or (B) that the level of bona fide services
Executive will perform for the Company after such date (whether as an employee
or as an independent contractor) will permanently decrease to no more than 20%
of the average level of bona fide services performed by Executive (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Company if Executive has been
providing services to the Company less than 36 months). If Executive is on
military leave, sick leave, or other bona fide leave of absence, the employment
relationship between Executive and his Company shall be treated as continuing
intact, provided that the period of such leave does not exceed six months, or if
longer, so long as Executive retains a right to reemployment with the Company
under an applicable statute or by contract. If the period of a military leave,
sick leave, or other bona fide leave of absence exceeds six months and Executive
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Agreement as of the first day immediately following the end of
such six month period. In applying the provisions of this subsection, a leave of
absence shall be considered a bona fide leave of absence only if

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
there is a reasonable expectation that Executive will return to perform services
for the Company.

 
 
(ii)
Notwithstanding the foregoing provisions, if Executive provides services for the
Company as both an employee and as a director, to the extent permitted by
§1.409A-1(h)(5) of the Treasury Regulations, the services provided by Executive
as a director shall not be taken into account in determining whether Executive
has experienced a Separation from Service as an employee, and the services
provided by Executive as an employee shall not be taken into account in
determining whether Executive has experienced a Separation from Service as a
director.

 
2.
Funding of Agreement. With the approval of the Board, the Company may purchase
investment products (including, but not limited to insurance policies) for the
purpose of offsetting the Company's obligations under this Agreement.  Provided,
however, that Executive shall not have any claim upon any assets of the Company,
and it is the intention of the Company and Executive that the Agreement be
unfunded for purposes of the Internal Revenue Code of 1986 and Title I of the
Employee Retirement Income Security Act of 1974.

 
3.
Distribution of Benefit.  If Executive does not incur a Separation from Service
prior to attaining age 50, Executive shall be entitled to a distribution of his
Benefit under the Plan no sooner than May 31 of the year in which Executive
attains age 58 (whether or not Executive is still employed with the Company) in
accordance with the time and form of payment designated by Executive in his
Election Form.  If Executive does not specify a time and form of payment,
Executive’s benefit will common on June 1 of the year in which Executive attains
age 58 in the form of a Single Life Benefit.  Notwithstanding the foregoing, in
the event the distribution is the result of Executive’s Separation from Service
and Executive is a Specified Employee, the distribution of Executive’s Benefit
shall not be paid before the first day of the seventh month following
Executive’s Separation from Service.  Executive may elect in his Election Form
to have his Benefit distributed in one of the following forms:

 
 
a.
Single Life Benefit with a ten year period certain.



 
b.
Joint and 100% Survivor Benefit.



 
c.
Joint and 50% Survivor Benefit.



4.
Death Benefits. If Executive dies after the commencement of distribution of his
Benefit under the Plan, Executive’s Beneficiary shall receive a monthly death
benefit in accordance with the form of payment selected by Executive.  If
Executive does not incur Separation from Service prior to attaining age 50 and
Executive dies prior to the commencement of the distribution of his Benefit,
Executive’s Beneficiary shall be entitled to a monthly Single Life benefit
commencing within 60 days following the Executive’s death in the amount set
forth on Exhibit A.

 
 
3

--------------------------------------------------------------------------------

 
 
5.
Claims Procedures.  The Administrator shall notify Executive in writing within
90 days of Executive’s written application for benefits of his or her
eligibility or noneligibility for benefits under the Agreement.  If the
Administrator determines that a Executive is not eligible for benefits or full
benefits, the notice shall set forth (a) the specific reasons for such denial,
(b) a specific reference to the provision of the Agreement on which the denial
is based, (c) a description of any additional information or material necessary
for the claimant to perfect his or her claim, and a description of why it is
needed, and (d) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if Executive wishes to
have his or her claim reviewed.  If the Administrator determines that there are
special circumstances requiring additional time to make a decision, the
Administrator shall notify Executive of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional ninety-day period.  If Executive is determined by the Administrator
to be not eligible for benefits, or if Executive believes that he or she is
entitled to greater or different benefits, Executive shall have the opportunity
to have his or her claim reviewed by the Administrator by filing a petition for
review with the Administrator within 60 days after receipt by Executive of the
notice issued by the Administrator.  Said petition shall state the specific
reasons Executive believes he or she is entitled to benefits or greater or
different benefits.  Within 60 days after receipt by the Administrator of said
petition, the Administrator shall afford Executive (and his or her counsel, if
any) an opportunity to present Executive’s position to the Administrator orally
or in writing, and Executive (or his or her counsel) shall have the right to
review the pertinent documents, and the Administrator shall notify Executive of
its decision in writing within said sixty-day period, stating specifically the
basis of said decision written in a manner calculated to be understood by
Executive and the specific provisions of the Agreement on which the decision is
based.  If, because of the need for a hearing, the 60 day period is not
sufficient, the decision may be deferred for up to another 60 day period at the
election of the Administrator, but notice of this deferral shall be given to
Executive.  In the event of Executive’s death, the provisions of this Section 8
shall apply to Executive’s Beneficiary.

 
6.
Miscellaneous.

 
 
a.
Powers of Administrator.  The Administrator may establish such rules and
regulations, not inconsistent with the provisions of this Agreement, as it deems
necessary to determine eligibility to participate in this Agreement and for the
proper administration of this Agreement, and may amend or revoke any rule or
regulation so established.  The Administrator may make such determinations and
interpretations under or in connection with this Agreement as it deems necessary
or advisable.  All such rules, regulations, determinations and interpretations
shall be binding and conclusive upon Executive or Beneficiary, and upon the
Company, and all its employees, and upon their respective legal representatives,
beneficiaries, successors and assigns and upon all other persons claiming under
or through any of them.

 
 
b.
Successors in Interest.  The obligations of the Company under this Agreement
shall be binding upon any successor or successors of the Company, whether by

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.

 
 
c.
Amendments to the Agreement.  With the approval of the Board, the Company may
amend or terminate the Agreement at any time, without the consent of Executive
or Beneficiary.  Provided, however, that no amendment or termination of the
Agreement shall divest Executive or Beneficiary of any contractual right which
Executive would otherwise possess under the terms of the Agreement to receive
the Benefit to which Executive is entitled as of the date of such amendment or
termination.

 
 
d.
Expenses.  Costs of administration of the Agreement will be paid by the Company.

 
 
e.
No Guarantee.  No Employee shall have any rights whatsoever against the Company
as a result of this agreement except those expressly granted hereunder. Nothing
herein shall be construed to grant Executive the right to remain an employee.

 
 
f.
Nonalienation of Benefits.  None of the payments, benefits, or rights of
Executive  or Beneficiary will be subject to any claim of any creditor of
Executive or Beneficiary, and, to the fullest extent permitted by law, all such
payments, benefits, and rights will be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of Executive or
Beneficiary. Executive or Beneficiary will have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under the
Agreement, except the right to designate a Beneficiary. Benefits payable under
the Agreement shall not be subject to alienation or transfer pursuant to any
domestic relations order.  In the event Executive's benefits under the Agreement
are garnished or attached by an order of any court, the Administrator may bring
an action for a declaratory judgment in a court of competent jurisdiction to
have the order declared unenforceable against the Agreement because of the
general prohibition on the assignment or alienation of Agreement benefits
contained in this Section 9.  During the pendency of the action, any benefits
that become payable may be paid to the court for distribution by the court to
the recipient that the court determines to be proper.

 
 
g.
Tax Liability.  The Company may withhold from any payment of benefits under this
Agreement, or from any other compensation payable to Executive by the Company,
such amounts as the Company determines are reasonably necessary to pay any taxes
(and interest thereon) required to be withheld under applicable law.

 
 
h.
Gender and Number.  Pronouns and other similar words used in the masculine
gender shall be read as the feminine gender where appropriate and the singular
form of words shall be read as the plural where appropriate.

 
 
5

--------------------------------------------------------------------------------

 
 
 
i.
Governing Law.  Except as otherwise required by law, the validity, construction
and administration of this Agreement shall be determined under the laws of the
State of Ohio.

 
Executed on behalf of the Company by its duly authorized officer on the date
first above written.
 
/S/ Steven J. Johnston
Signature
 
 President & Chief Executive Officer
Title



 
6

--------------------------------------------------------------------------------

 
 
CINCINNATI FINANCIAL CORPORATION
 
EXECUTIVE DEFERRED COMPENSATION AGREEMENT

 
Notice of Participation and Election of Beneficiary Under
 
Cincinnati Financial Corporation Executive Deferred Agreement (the “Agreement”)
 
Executive:
Michael J. Sewell

 
By signing this agreement, I agree to become a Participant under the
Agreement.  I have received and reviewed a copy of the Agreement, and I further
agree that any Benefits t to which I may be entitled are subject to the
Agreement, as the same may be amended from time to time, and I agree to be bound
by the terms and conditions thereof.
 
Date Accepted:  October 25, 2011
 
Executive Signature:
/S/ Michael J. Sewell
 
Michael J. Sewell, CPA

 
Beneficiary Designation.  Pursuant to the terms of the Agreement, I hereby
designate the persons or entities named below as Beneficiary of all amounts
payable to me under the Agreement which have not been paid to me at the date of
my death.
 
Beneficiary:
Monique Sewell

 
Signature:
/S/ Michael J. Sewell
 
Michael J. Sewell, CPA

 
Dated:  October 25, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Deferred Account:
 
Payable as:
 
Single Life Benefit:
         
Monthly
   
Annual
          $ 4,500     $ 54,000                                
Life Benefit with 10 years certain:
         
Monthly
   
Annual
          $ 4,428     $ 53,139                                
Joint and 50% Survivor Benefit
         
Monthly
   
Annual
          $ 4,241     $ 50,893                                
Joint and 100% Survivor Benefit
         
Monthly
   
Annual
          $ 3,673     $ 44,081  



Beneficiary Single Life Benefit:


Year of
 
Monthly
   
Annual
 
Executive’s Death
                         
2013
  $ 2,805     $ 33,656  
2014
  $ 2,927     $ 35,125  
2015
  $ 3,056     $ 36,678  
2016
  $ 3,193     $ 38,319  
2017
  $ 3,338     $ 40,057  
2018
  $ 3,491     $ 41,897  
2019
  $ 3,654     $ 43,849  
2020
  $ 3,827     $ 45,921  
2021
  $ 4,010     $ 48,123  

 
 

--------------------------------------------------------------------------------

 